 



Exhibit 10.1
MASTER SERVICES AGREEMENT
     THIS MASTER SERVICES AGREEMENT (the “Agreement”) is entered into as of the
14th day of February, 2008 (the “Effective Date”) by and between The Sun-Times
Company, a Delaware corporation (“Customer”), having its principal office at 350
N. Orleans St., Chicago, Illinois 60654, on behalf of itself and each affiliate
that elects to execute and deliver a “Statement of Work” substantially in the
form attached hereto, and Affinity Express, Inc., a Delaware corporation having
its principal office at 2200 Point Blvd., Suite 130, Elgin, IL 60123 (“AE”).
R E C I T A L S:
     WHEREAS, certain of Customer’s affiliates publish newspapers (“Newspapers”)
and own related print businesses;
     WHEREAS, AE is a provider of graphic print production services; and
     WHEREAS, Customer wishes to engage AE to provide certain graphic print
production services and AE is willing and able to provide such services to
Customer, all on the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:
ARTICLE 1
SERVICES
     1.1 Services.
     (a) Subject to the terms and conditions of this Agreement, Customer hereby
engages AE to render on a nonexclusive basis, and AE hereby agrees to provide,
the services (the “Services”), which for purposes of this Agreement means the
services, functions, processes and responsibilities described in one or more
statements of work attached hereto (each a “Statement of Work” or “SOW”).
     In the event of a conflict between the terms of this Agreement and the
terms of a SOW, the terms of the body of this Agreement shall prevail unless the
SOW specifically states that such term is to override the term set forth herein.
Neither this Agreement, nor any SOW, may be modified or amended except via a
written document signed by an authorized representative of both parties.
     (b) As part of the Services, AE hereby grants Customer during the Term a
limited, non-exclusive, nontransferable license (the “Software License”) to use
the Asura Pro software

 



--------------------------------------------------------------------------------



 



applications, 2 Replistor applications, WebSphere Express 800 units and the Guss
software application solely on an ASP basis, as hosted by AE on its servers. As
used herein “ASP” shall mean application service provider, as such term is
commonly understood in the software industry and “Software” shall mean the
following: the Mediaspectrum Software, 2 Asura Pro software applications, 2
Replistor applications, WebSphere Express 800 units and the Guss software
application.
     (c) As part of the Services, AE hereby grants Customer a perpetual limited,
non-exclusive, nontransferable license (the “Mediaspectrum License”) to use the
Mediaspectrum Software solely on an ASP basis, as hosted by AE on its servers.
     As used herein “Mediaspectrum Software” shall mean the following software
licensed by AE from Mediaspectrum, Inc. (“Mediaspectrum”): Mediaspectrum
Enginebridge Software Components, Mediaspectrum AdWatchEX, Mediaspectrum AdDrop
— support for both content collection and manual order capture, Mediaspectrum
eProofs, Plug in for Flash Ads, Plug in for Quark and Plug in for InDesign.
     Mediaspectrum requires that AE pass through to Customer and Customer hereby
acknowledges and agrees that its license and use of the Mediaspectrum Software
hereunder is governed by and Customer shall be subject to the additional license
terms as specified on Schedule 1.1(c) attached hereto.
     The parties acknowledge and agree that any time the Agreement is terminated
in accordance with the terms herein, Customer may directly license from
Mediaspectrum the use of the Mediaspectrum Software. Upon a written notice
executed by Mediaspectrum and Customer indicating that such direct license has
occurred, AE shall deliver the Mediaspectrum Software to Customer.
     (d) As part of the Services, Customer hereby buys and AE hereby sells to
Customer the hardware listed on Schedule 1.1(d) attached hereto (the
“Hardware”). AE shall and Customer hereby grants AE the right and license to
retain, host and use the Hardware during the Term to provide the Services for
and on behalf of Customer as specified hereunder.
     1.2 Delivery Schedule.
          (a) AE shall perform the Services in accordance with the delivery
schedule to be agreed upon by the parties and included in each Statement of
Work.
          (b) As reasonably agreed to by the parties, the parties will meet to
review the delivery schedule and discuss any appropriate changes thereto.
     1.3 Responsibilities.
            Each party will be responsible to provide the services and
obligations as specified to be performed by such party in the applicable SOW. In
addition, each party will reasonably cooperate with the other party in taking
actions, executing documents and providing timely

 



--------------------------------------------------------------------------------



 



information and feedback as appropriate, to achieve the objectives of this
Agreement and each SOW. Customer agrees that AE’s performance is partially
dependent upon Customer’s timely and effective cooperation with AE. Accordingly,
Customer acknowledges that any delay by Customer may result in AE being released
from an obligation or scheduled deadline or in Customer having to pay extra fees
for AE’s agreement to meet a specific obligation or deadline despite the delay
based on the fee rate set forth in the applicable SOW.
ARTICLE 2
ACCEPTANCE; TITLE
     2.1 Acceptance. The procedure for acceptance by Customer from AE of
deliverables (“Customer Deliverables”), if any, is set forth in the applicable
Statement of Work.
     2.2 Title. Except as specified otherwise in an SOW, title to any
deliverables and materials provided by Customer shall remain with Customer and
title to the final deliverable (the “Customer Property”) shall vest in Customer
when such deliverable has been delivered to Customer pursuant to this Agreement,
provided that AE or its licensors shall retain ownership of all information,
materials, deliverable and other property owned by it prior to this Agreement or
which it develops independently of this Agreement, including any templates and
content (images, photos, etc.) used by AE in the performance of the Services
(“AE Property”), whether or not such AE Property is incorporated into the
Customer Property. AE Property shall be treated as Confidential Information of
AE in accordance with this Agreement and Customer Deliverables and
Customer-Supplied Property (as defined herein) shall be treated as Confidential
Information of Customer in accordance with this Agreement. The Customer
Deliverables (subject to AE and its licensor’s ownership in any AE Property
which comprises the Customer Deliverables) shall be considered “Works Made for
Hire,” as defined under the U.S. Copyright laws, and shall be owned by and for
the benefit of Customer. In the event that such Customer Deliverables are
determined not to qualify as Work Made for Hire, AE will and does hereby assign
to Customer all right, title and interest that it may possess in such Customer
Deliverables, including but not limited to copyright and other related
proprietary rights. AE shall cooperate as reasonable, at Customer’s sole
expense, in assisting Customer in recording any such assignments and U.S. and
foreign copyright and other intellectual property right applications covering
the Customer Deliverables, including but not limited to signing such documents
necessary to effectuate the foregoing. Customer will have a non-exclusive,
non-transferable license to use the AE Property provided to Customer as part of
the Customer Deliverables hereunder upon Customer’s payment in full of all
amounts due hereunder at the time of such use, solely in conjunction with, and
consistent in scope with, Customer’s permitted use of the Customer Deliverables
under this Agreement. AE may utilize any and all methods, computer software,
know-how or techniques related to programming and processing of data, developed
by it while providing the Services and may incorporate the work product, not
including Customer-Supplied Property, in future services of AE. Customer agrees
that all intellectual property rights and all other ownership in any ideas,
modifications, or suggestions it proposes, creates, or authors relating to the
Services, other than Customer Deliverables and Customer-Owned Property
(“Suggestions”), are hereby assigned to AE and shall be the sole and exclusive
property of AE. AE will have sole discretion as to whether and how to implement
any such Suggestions.

 



--------------------------------------------------------------------------------



 



Nothing contained in this Section 2.2 shall modify the respective rights of the
parties regarding the Mediaspectrum Software provided for elsewhere in this
Agreement.
ARTICLE 3
LABOR AND MATERIALS
     3.1 Labor, Tools, Materials and Facilities. AE agrees that except as
otherwise specified in this Agreement, the applicable SOW or agreed to in
writing by Customer, AE will be responsible for providing all labor, tools,
equipment, software, material and facilities necessary to perform the Services
and fulfill its obligations under this Agreement.
     3.2 AE Personnel.
          (a) Throughout the Term, AE will be responsible for recruiting, hiring
and retaining all personnel necessary to meet its obligations under this
Agreement. AE also will determine the methods, details and means of performing
the Services in accordance with the terms and conditions of the Agreement.
          (b) AE shall cause its personnel to work collaboratively with Customer
personnel to ensure successful performance of the Services. AE also shall take
reasonable measures to ensure that the AE employees, representatives, agents or
other personnel who perform any work on-site at a Customer facility do not pose
a threat or risk to the health, safety and security of Customer’s personnel or
its property.
          (c) AE will bear sole responsibility for payment of compensation,
expense reimbursement, unemployment insurance, benefits and workers’
compensation for all AE personnel. AE will report and withhold, in accordance
with Law, for all AE personnel assigned to the project or performing the
Services, all income for federal, state, local or other taxes, social security
taxes, unemployment insurance taxes and any other taxes applicable to such
persons as required by Law. AE further agrees that it bears sole responsibility
for any health or disability insurance, retirement or severance benefits or
other welfare or pension benefits, if any, to which AE personnel may be
entitled.
          (d) Throughout the term of this Agreement, AE shall maintain workers’
compensation insurance on all its employees and comprehensive liability
insurance, with coverages and deductibles consistent with industry standards.
The insurance required by this Section 3.2(d) shall be maintained with reputable
insurance companies duly licensed to conduct business in the states or foreign
countries where the Services are being performed.
     3.3 Customer-Provided Software. If Customer provides AE with any
Customer-owned software and imagery (the “Customer-Owned Software”) and software
programs which Customer licenses from third parties (the “Third Party Software”)
in connection with AE’s performance of the Services, such Customer-Owned
Software and Third Party Software shall be identified in the applicable SOW and
AE’s rights and license to use such software shall be as specified in the
applicable SOW.

 



--------------------------------------------------------------------------------



 



     3.4 Customer-Supplied Property. Any and all tools, equipment, materials,
software, documents, records, information and other items whatsoever (in
whatever form or media) which are furnished to AE by Customer or any of
Customer’s representatives or agents including, without limitation, the
Customer-Owned Software (collectively, the “Customer-Supplied Property”) are and
will remain the sole and exclusive property of Customer (other than the Third
Party Software, title to which shall remain with the vendor thereof). While in
AE’s possession, AE shall safeguard and maintain all Customer-Supplied Property
in good condition, shall bear the risk of loss therefor and shall not use any
Customer-Supplied Property for any purpose other than its performance of the
Services.
ARTICLE 4
PRICES; INVOICING AND PAYMENT
     4.1 Fees. In consideration for the Services provided hereunder, Customer
shall pay AE the following fees:
          (a) the transaction fees (the “Transaction Fees”) in the amounts and
per the schedule as set forth in Schedule 4.1 attached hereto; and
          (b) the one-time non-refundable set up and configuration services
fees, software license and hardware purchase fees (the “Capitalization Fees”)
for the Software License, the Mediaspectrum License and the Hardware in the
amounts set forth in Schedule 4.1(b) attached hereto and such Capitalization
Fees shall be due, paid and delivered by Customer upon execution and delivery by
Customer of this Agreement.
     4.2 Expenses. Customer shall reimburse AE for reasonable travel and
travel-related expenses (collectively, the “Expenses”) incurred by AE in
connection with the Services, provided that the aggregate Expenses for the 4
SOWs entered into by and between the parties on the Effective Date shall not
exceed $25,000. The parties agree to work in good faith to minimize the Expenses
incurred by AE hereunder. Upon presentation of documentation of and an invoice
for such Expenses the Company will reimburse AE within thirty (30) days
following the date or such invoice.
     4.3 Invoices. AE will invoice Customer on for the Transaction Fees in
accordance with Schedule 4.1(a) attached hereto, unless otherwise agreed in each
SOW. All invoices shall be denominated and paid in U.S. Dollars. All amounts
payable pursuant to this Agreement are exclusive of taxes. Accordingly, Customer
shall be responsible to pay any and all current and future applicable taxes,
however designated, incurred as a result of or otherwise in connection with this
Agreement or the Services, including without limitation state and local
privilege, excise, sales, services, withholding, and use taxes and any taxes or
other amounts in lieu thereof (other than taxes based on AE’s net income).
     4.4 Payment. Except as otherwise provided in this Agreement Customer will
pay AE, in U.S. Dollars, the amounts due under an invoice within thirty
(30) days following the date or such invoice. Payments shall be made by check or
by any other method as agreed to by the parties. Fees that are overdue by thirty
(30) days or more shall accrue interest at the rate of 1.5% per month.

 



--------------------------------------------------------------------------------



 



     4.5 Disputed Charges. Customer will notify AE, in writing, of any dispute
with respect to an invoice or any charges set forth therein within thirty
(30) days of the date of such invoice. The parties agree to work to resolve any
disputed charges within fifteen (15) days of the receipt of such dispute notice
by AE.
ARTICLE 5
RELATIONSHIP MANAGERS
     5.1 Relationship Managers. Customer and AE may each designate one of its
management employees to act as its “Relationship Manager” for purposes of
implementing this Agreement as specified in the applicable SOW.
     5.2 Replacement of Relationship Manager. Either party may change its
Relationship Manager at any time by giving written notice to the other party in
accordance with this Agreement; provided, however, that the parties shall use
all reasonable efforts to limit changes so as to minimize any disruption of
their business relationship.
     5.3 Role and Responsibilities of the Relationship Managers. The role of
each Relationship Manager is to provide a primary point of contact through which
the parties can address any questions or issues that may arise during the Term.
The Relationship Managers shall use all reasonable efforts to perform their
responsibilities, which shall include:
          (a) Facilitating communication and cooperation, minimizing conflict
and maintaining a relationship that furthers the parties’ shared interests and
objectives;
          (b) Cooperating to ensure that the actual relationship between the
parties reflects as closely as possible each party’s intentions;
          (c) Responding to questions and resolving disputes referred to them by
the parties’ employees having direct responsibility for the Services to be
provided and the day-to-day operations involved in or affected by this
Agreement;
          (d) Communicating, reviewing and negotiating (when contemplated) any
and all changes to the Services, the Service Levels or any Schedule to this
Agreement;
          (e) Communicating and reviewing information relating to Improvements
and negotiating (when contemplated) any changes to this Agreement arising
therefrom; and
          (f) Reviewing and discussing, on at least a quarterly basis: (i) AE’s
processes, techniques and operations relating to this Agreement; (ii) AE’s
performance under, and compliance with, this Agreement; (iii) AE’s strategic
plans and objectives relating to this Agreement; and (iv) AE’s invoicing and
Customer’s payment for Services under this Agreement.

 



--------------------------------------------------------------------------------



 



     5.4 Meetings. Relationship Managers may meet (either in person or via
conference call) from time to time, as reasonably requested by either party, for
the purpose of formally reviewing this Agreement and discussing high-level
relationship and performance issues.
     5.5 Decisions of Relationship Managers and Escalation of Disputes.
Decisions of the Relationship Managers shall be made in accordance with the
terms and conditions of this Agreement and shall be in a written document
executed by both parties and shall be binding on the parties. If this Agreement
specifies that an issue will only take effect if agreed between the parties,
then the resolution will only be passed if both Relationship Managers agree in
writing. If this Agreement specifies that a party has an approval right or
discretion, then the other party’s Relationship Manager may make objections and
recommendations, but may not prevent such party from making a particular
decision or force such party to make a particular decision. If the Agreement is
silent on a matter, the Relationship Managers will work in good faith to address
the issue.
ARTICLE 6
CONFIDENTIAL INFORMATION
     6.1 Confidential Information. As used herein, the term “Confidential
Information” means any non-public, confidential or proprietary information
relating to either party or a third party that is furnished, disclosed or made
accessible by the other party hereunder, whether verbally or in writing
(including, but not limited to, trade secrets, marketing plans, financial data,
specifications, ideas, concepts, techniques, processes, know-how, drawings,
diagrams, sketches, models, samples, computer programs and documentation,
advertising content, pricing and policies). Confidential Information also
includes the terms and conditions of this Agreement (but not its existence),
disclosure of which shall be governed by the terms of Section 11.8 of this
Agreement. All Confidential Information shall remain the property of the
disclosing party and no license or other rights in or to any Confidential
Information are granted by virtue of this Agreement.
     6.2 Exclusions from Confidentiality Obligation. Confidential Information of
a party shall not include any information that: (i) is in the possession of or
known to the other party prior to the time of disclosure to the recipient and
was not acquired directly or indirectly from the disclosing party or any person
or entity acting on its behalf, as evidenced by documentation; (ii) is or
becomes publicly available through no fault of the recipient; (iii) is
independently developed by the recipient without the use of any Confidential
Information; or (iv) is obtained from a third party without breach by such third
party or the recipient of any obligation of confidence with respect to the
information disclosed.
     6.3 Court Ordered Disclosure. If either party is subject to an order or
requirement of a court, regulatory agency or other government body of competent
jurisdiction to disclose Confidential Information of the other party, it:
(i) will notify the other party immediately of such order or requirement to
disclose (unless prohibited by such court, agency or government body) and use
reasonable efforts to resist, or to assist the other party in resisting, such
disclosure and, if such disclosure must be made, to obtain or assist in
obtaining a protective order or comparable assurance that the Confidential
Information disclosed shall be held in confidence and not be

 



--------------------------------------------------------------------------------



 



further disclosed absent the other party’s prior written consent and
(ii) disclose only those portions of the disclosing party’s Confidential
Information as are necessary to comply with such order or requirement.
     6.4 Use and Disclosure Restrictions. Both parties agree: (i) to use the
other party’s Confidential Information solely for the purpose of performing its
obligations and exercising its rights under this Agreement; (ii) to make only
such number of copies of any Confidential Information as may be reasonably
necessary for the purpose of performing its obligations and exercising its
rights under this Agreement; (iii) not to disclose any Confidential Information
to any third party, except to those of its representatives, employees,
subcontractors and agents who have a need to know such Confidential Information
for purposes of fulfilling the obligations of each party hereunder and who agree
to maintain the confidentiality of such Confidential Information; and (iv) not
to encrypt any Confidential Information transmitted electronically. Each party
will be responsible for any breach of this Article 8 by its representatives,
employees, subcontractors and agents.
     6.5 Return or Destruction. Upon the expiration or termination of this
Agreement, or at any time upon the request of the disclosing party, the other
party will promptly return or, at the disclosing party’s direction, destroy all
Confidential Information of the other party, in whole or in part, in whatever
format, including any copies thereof.
     6.6 Equitable Relief. Each party agrees that monetary damages will not be a
sufficient remedy for any breach of its obligations under this Article and that,
in the event of such a breach, the non-breaching party shall be entitled to
equitable relief including injunction and specific performance. Such equitable
relief shall be in addition to other remedies at law or in equity that are
available to the non-breaching party.
     6.7 Survival. The provisions of this Article shall survive termination of
this Agreement.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     7.1 Representations and Warranties of AE. AE represents and warrants to
Customer as follows:
          (a) All Services will be performed in a professional and workmanlike
manner, consistent with industry standards and in accordance with the provisions
of each applicable SOW.
          (b) AE has all approvals, bonds, licenses, permits and consents which
are necessary to perform its obligations in accordance with this Agreement,
including granting the Software License and the Mediaspectrum License.
          (c) AE will at all times maintain all necessary legal permits and
licenses required by any governmental unit or agency and will comply with all
applicable international,

 



--------------------------------------------------------------------------------



 



national, state, regional and local laws, regulations, court orders and
governmental or regulatory agency orders (collectively, “Laws”) in performing
its duties hereunder and in connection with providing the Services.
          (d) AE has full power and authority to execute, deliver and perform
this Agreement and each SOW.
          (e) This Agreement and each SOW have been duly and validly authorized,
executed and delivered by AE and constitute valid and binding agreements
enforceable against AE in accordance with their respective terms, except to the
extent that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to creditors’
rights generally and by principles of equity.
          (f) Neither the Services nor any Customer Deliverable (not provided by
Customer) infringes or involves the misappropriation of any intellectual
property right of any third party (AE sole liability and Customer’s sole remedy
shall be as specified in Section 8.1 hereof).
     EXCEPT AS PROVIDED IN SECTION 7.1(A), THE SERVICES AND ANY DELIVERABLES
PROVIDED BY AE TO CUSTOMER SHALL BE PROVIDED “AS IS” WITHOUT ANY WARRANTIES
WHATSOEVER, EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND NON-INFRINGEMENT.
     If the Services are not performed as warranted in Section 7.1(a), or are
not timely performed, then AE shall promptly re-perform, or cause to be
re-performed, such Services, at no additional charge to the Customer, provided,
however, that if Customer is required to issue its customer a credit or refund
its customer a fee for the Services even if the Services were to be re-performed
by AE in accordance with the terms herein, , then AE shall not re-perform the
Services and shall instead refund the fees paid by Customer with respect to such
particular deficient Services. The warranty set forth in Section 7.1(a) shall,
except insofar as a breach thereof may provide the grounds for termination of
this Agreement, only survive for thirty (30) days following the end of the
calendar month during which the completion of the Services or delivery of any
applicable deliverable, as the case may be, occurs. Such re-performance or
refund shall be Customer’s exclusive remedy and AE’s sole liability for any such
non-performance of Section 7.1(a), except for such rights to terminate this
Agreement as Customer may have under Section 10.2.
     7.2 Representations and Warranties of Customer. Customer represents and
warrants to AE as follows:
          (a) Customer or the applicable affiliate of Customer has full power
and authority to execute, deliver and perform this Agreement and each SOW.

 



--------------------------------------------------------------------------------



 



          (b) This Agreement and each SOW have been duly and validly authorized,
executed and delivered by Customer or the applicable affiliate of Customer and
constitute valid and binding agreements enforceable against Customer or the
applicable affiliate of Customer in accordance with their respective terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to
creditors’ rights generally and by principles of equity.
ARTICLE 8
INDEMNIFICATION; LIABILITY
     8.1 AE Indemnity.
          (a) AE shall indemnify, defend and hold harmless Customer from and
against any and all liabilities, losses, claims, demands, damage, judgments and
costs and expenses, including reasonable attorneys’ fees (collectively,
“Damages”), based upon third party claims against Customer that arise out of or
in connection with: (i) any aspect of the employment relationship between AE and
AE’s employees assigned to provide the Services hereunder; (ii) any action
brought by any of AE’s personnel seeking to be treated as an Customer employee
and/or seeking Customer employee benefits; (iii) a claim that the Services,
including the Software, or any Customer Deliverable (not provided by Customer)
infringes or involves the misappropriation of any intellectual property right of
any third party; (iv) any bodily injury, death or damage to tangible personal
property caused by the negligent or willful acts or omissions of AE or its
employees or subcontractors in the performance of Services; (v) theft, fraud,
misappropriation by AE or its officers, employees, agents, contractors,
subcontractors or successors, of tangible or intangible property of Customer;
(vi) any breach of this Agreement or an SOW by AE; or (vii) any violation of any
Law by AE in its performance of this Agreement.
          (b) Should any Customer Deliverable become, or in AE’s opinion be
likely to become, the subject of a claim of infringement or trade secret
misappropriation as set forth above, AE shall, at its option and expense, in
addition to its obligations under Section 8.1(a)(iii) hereof, either:
(i) procure for Customer the right to continue to use the infringing
deliverable, or (ii) replace or modify the infringing deliverable to make its
use non-infringing without loss of substantial functionality.
          (c) Regardless of the foregoing, AE shall have no liability or
obligation to Customer with respect to any claim if such a claim is based on the
combination, operation, or use of the Customer Deliverable with materials which
were not provided by AE, to the extent that Customer’s liability for such claim
would have been avoided in the absence of such combination, operation, or use.
          (d) Sections 8.1(a) and (b) state AE’s sole obligation and Customer’s
sole remedy in the event that a deliverable infringes or misappropriates any
intellectual or proprietary rights of any third party.
     8.2 Customer Indemnity. Customer shall indemnify, defend and hold harmless
AE from and against any and all Damages, based upon third party claims against
Customer that arise

 



--------------------------------------------------------------------------------



 



out of or in connection with AE’s possession of or use of the Customer-Supplied
Property, Customer-Owned Software and/or Third Party Software in accordance with
this Agreement.
     8.3 Limitation On Liability. In no event shall either party be liable for
lost profits, lost savings, loss of information or data, or any other special,
indirect, consequential or incidental damages. AE’s cumulative liability for any
claims arising under this Agreement or in connection with a SOW (other than
claims arising under Article 6 or Section 8.1(a)(i), (ii), (iii), (iv), (v) or
(vii) hereof) shall be limited to the amount that AE has received from Customer
in connection with such SOW during the twelve month period immediately preceding
the event giving rise to such damages.
     8.4 Indemnification Procedures.
          (a) The party seeking indemnification (the “Indemnified Party”) shall
give prompt notice to the party against whom indemnification is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
suit, action or proceeding in which indemnification may be sought under this
Article (a “Proceeding”).
          (b) Promptly after receipt by the Indemnified Party of notice of the
commencement of any Proceeding against it, such Indemnified Party will give
notice to the Indemnifying Party of the commencement of such claim, but the
failure to notify the Indemnifying Party will not relieve the Indemnifying Party
of any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnifying Party’s failure to give such notice.
          (c) If any Proceeding is brought against an Indemnified Party and it
gives notice to the Indemnifying Party of the commencement of such Proceeding,
the Indemnifying Party will have the sole right to assume the defense of such
Proceeding (unless the Indemnifying Party fails to provide reasonable assurance
to the Indemnified Party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding) with counsel selected
solely by the Indemnifying Party, and to defend and settle the claim in its sole
discretion. If notice is given to an Indemnifying Party of the commencement of
any Proceeding and the Indemnifying Party does not, within fifteen (15) days
after the Indemnified Party’s notice is given, give notice to the Indemnified
Party of its election to assume the defense of such Proceeding, the Indemnified
Party shall be entitled to control the defense of such Proceeding, at the
Indemnifying Party’s sole cost and expense, provided that the Indemnifying Party
shall have the right to participate at its sole cost and expense, and the
Indemnifying Party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the Indemnified Party. If an
Indemnifying Party assumes the defense of such a Proceeding, (a) no compromise
or settlement thereof may be effected by the Indemnifying Party without the
Indemnified Party’s consent (which shall not be unreasonably withheld) unless
(i) there is no finding or admission of any violation of Law or any violation of
the rights of any person by, and no effect on any other claims that may be made
against, the Indemnified Party and (ii) the sole relief provided is monetary
damages that are paid by the Indemnifying Party and (b) the Indemnifying Party
shall have no liability with respect to any compromise or settlement thereof
effected by the Indemnified Party without its consent (which shall not be
unreasonably

 



--------------------------------------------------------------------------------



 



withheld). If the Indemnifying Party chooses to defend any legal proceeding, the
Parties hereto shall cooperate in the defense or prosecution of such legal
proceeding. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such proceeding, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.
ARTICLE 9
Intentionally Omitted.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term of Agreement. This Agreement shall be effective as of the date
the first SOW is effective (the “Effective Date”) and shall expire on the third
anniversary of the Effective Date, unless sooner terminated as provided in this
Article 10 (the “Term”). Upon the expiration or termination of this Agreement,
all Statements of Work executed pursuant to this Agreement shall also terminate
concurrently with the expiration or termination of the Agreement. Upon at least
ninety (90) days prior written notice before the end of the then current term,
Customer may renew the Agreement for successive one (1) year periods provided
that the fee to host and support the Mediaspectrum Software during each such
renewal period shall be $180,000 and the parties shall agree on the transaction
fees for each such renewal period. In addition, in the event of the termination
or expiration of this Agreement, AE shall, at Customer’s request, provide
Customer with an electronic copy of all Customer data in the Mediaspectrum
Software previously hosted by AE or with access to extract such data.
     10.2 Termination for Cause.
          (a) Upon the occurrence of a breach of this Agreement or any SOW, the
breaching party shall have a period of thirty (30) days after the date of
written notice thereof from the other party in which to cure such breach to the
reasonable satisfaction of the other party. If the breaching party does not cure
its breach to the reasonable satisfaction of the other party, then as of the end
of such thirty (30) day period an “Event of Default” with respect to the
breaching party shall be deemed to have occurred.
          (b) Upon an Event of Default, the non-breaching party shall have the
right, in the exercise of its sole discretion, to terminate this Agreement by
giving written notice thereof to the breaching party. Thereafter, the
non-breaching party may pursue any and all available legal and equitable
remedies against the breaching party. In addition, upon an Event of Default by
AE, Customer may elect to terminate only those individual Services affected by
such Event of Default without terminating the entire Agreement.
     10.3 Termination without Cause. Any time after the first year anniversary
of the Effective Date, either party may terminate this Agreement, without cause,
upon one hundred eighty (180) days prior written notice to the other party.

 



--------------------------------------------------------------------------------



 



     10.4 Termination for Insolvency or Cessation of Business. Either party may
terminate this Agreement upon ten (10) days prior written notice in the event
the other party: (i) becomes insolvent or unable to pay its debts as they
mature; (ii) makes a general assignment for the benefit of its creditors;
(iii) makes or permits the appointment of a receiver for all or substantially
all of its property; (iv) authorizes, applies for or consents to the appointment
of a trustee or liquidation of all or a substantial part of its assets or has
proceedings seeking such appointment commenced against it; (v) files a voluntary
petition under any bankruptcy, insolvency or reorganization laws of the United
States or has proceedings under any such law instituted against it; (vi) has any
substantial part of its property become subject to any levy, seizure, assignment
or sale for or by any creditor or governmental agency; or (vii) dissolves or
ceases to do business.
     10.5 Termination for Non Payment of Invoices. AE may, at its sole
discretion, cease providing Services under this Agreement if Customer is more
than thirty (30) days late in payment of any undisputed invoice amount, and may
terminate this agreement for non-payment if Customer is more than forty-five
(45) days late in payment of any undisputed invoice amount, provided that AE
provides written notice to Customer pursuant to this Agreement of AE’S intended
action.
     10.6 Remedies Cumulative. The rights and remedies herein provided for an
Event of Default or in the case of insolvency or cessation of business are
cumulative and shall not affect in any manner any other remedies that a party
may have by reason of such Event of Default, insolvency or cessation of
business. The exercise of any right or remedy herein provided shall be without
prejudice to the right to exercise any other right or remedy provided herein, at
law or in equity. Except as provided herein, non-performance by a party
experiencing a Force Majeure Condition will not be a breach of this Agreement
for any purpose other than providing grounds for termination of this Agreement
as long as all reasonable efforts are made to expeditiously remedy the problem
causing such non-performance. The party affected by a Force Majeure Condition
shall immediately notify the other party thereof, and make all commercially
reasonable efforts to mitigate the effect and extent of any Force Majeure
Condition and the adverse consequences thereof.
     10.7 Effect of Termination. Upon Customer’s request, after the date of
termination AE shall, at Customer’s sole expense, deliver the Hardware to
Customer as reasonably directed by Customer. If Customer does not request
delivery of the Hardware within thirty (30) days of the termination date, AE
shall retain the Hardware and own all rights, title and interest in and to the
Hardware. All fees due an payable under this Agreement shall survive termination
of the Agreement (including without limitation any true-up fees as specified in
any applicable SOW).
ARTICLE 11
MISCELLANEOUS
     11.1 Force Majeure Condition. A party shall not be in default under this
Agreement for any purpose other than providing grounds for termination of this
Agreement or liable for any nonperformance which is caused by acts outside of
its reasonable control including fire, flood, explosion, war, terrorism,
embargo, or act of God during the period to the extent that such

 



--------------------------------------------------------------------------------



 



extraordinary condition delays, impairs or prevents such party’s performance,
provided that such breach or delay is not the fault of the non-performing party
and could not have been prevented by the non-performing party taking
commercially reasonable precautions (a “Force Majeure Condition”).
     11.2 Governing Law; Jurisdiction; Forum. This Agreement shall be governed
by and construed in accordance with the laws of the State of Illinois in the
United States of America as such laws are applied to contracts entered into and
performed entirely within such state, without regard to the conflict of law
principles thereof. AE and Customer irrevocably elect as the sole judicial forum
for the adjudication of any matters arising under or in connection with this
Agreement, and consent to the jurisdiction of, the federal and state courts of
the State of Illinois, County of Kane, in the United States of America.
     11.3 Service of Process. Each party irrevocably consents to the service of
process in any action or proceeding in the same manner as provided for notice
pursuant to Section 11.5; provided, however, that the foregoing shall not limit
the right of either party to effect service of process on the other party by any
other legally available method.
     11.4 Attorneys’ Fees. In the event that an action is brought to enforce the
terms of this Agreement, the prevailing party shall be reimbursed its costs and
reasonable attorneys’ fees by the nonprevailing party.
     11.5 Notices.
              (a) The parties hereby appoint the following individuals to act as
their authorized representatives for the purposes of the Agreement. All notices,
requests, demands and other communications under this Agreement shall be in
writing and delivered in person or sent by overnight courier, postage prepaid,
or by facsimile transmission, and addressed as follows:

     
The Sun-Times Company
  Affinity Express, Inc.
 
   
Attn: John Barron
  Attn: Chief Financial Officer
The Sun-Times Company
  Affinity Express Inc.
c/o Sun-Times Media Group, Inc.
  2200 Point Blvd, Suite 130
350 North Orleans Street 10-S
  Elgin, Il 60123
Chicago, IL 60654
  Facsimile: (847) 930-3299
Fax: 312-321-2199
   
 
  with a copy to:
with a copy to:
   
Legal Department
  Attn: Daniel M. Carroll, Esq.
Sun-Times Media Group, Inc.
   
350 North Orleans Street 10-S
  Carroll & Vounessea, LLP
Chicago, IL 60654
  Three Essex Green Drive, Suite 5
Attn: General Counsel
  Peabody, MA 01960
Fax: 312-321-0629
  Facsimile:  (978) 359-0261

 



--------------------------------------------------------------------------------



 



          (b) Any party may from time to time change its address for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given until it is actually received by
the party sought to be charged with its contents.
          (c) All notices and other communications required or permitted under
this Agreement which are addressed as provided in this Section 11.5 shall be
effective: (i) on the second business day after deposit, if delivered by
overnight courier, charges prepaid; (ii) on the day of transmission, if sent via
facsimile (with a confirmation copy sent by regular mail); or (iii) as of the
day of receipt if hand delivered.
     11.6 Independent Contractors. The parties to this Agreement are independent
contractors. Neither party is an agent, representative or partner of the other
party. Neither party shall have any right, power or authority to enter into any
agreement for, or on behalf of, or incur any obligation or liability of, or to
otherwise bind, the other party. This Agreement shall not be interpreted or
construed to create an association, agency, joint venture or partnership between
the parties or to impose any liability attributable to such a relationship upon
either party. Moreover, nothing in this Agreement will be interpreted or
construed as establishing or creating the relationship of joint employer, single
employer or any other employment relationship between AE and Customer, or
employer and employee between Customer and any employee, contractor,
representative or agent of AE. Each party has and hereby retains the right to
exercise full control of and supervision over the performance of its obligations
hereunder and full control over the employment, direction, compensation and
discharge of its employees (and permitted agents and subcontractors) assisting
in the performance of such obligations.
     11.7 No Recruiting. During the term of this Agreement and for a period of
one (1) year after the expiration or termination of this Agreement, neither
party will recruit nor employ, directly or indirectly, any employee of the other
party involved in the performance of this Agreement, unless otherwise mutually
agreed; provided, however, that employment resulting from general solicitations
that appear in digital or written media shall not be deemed to violate this
Section.
     11.8 Disclosure and Publicity. The specific terms and conditions of this
Agreement are confidential and shall not be disclosed by either of the parties
hereto without the consent of the other party, not to be unreasonably withheld,
except as required by law or the rules of the New York Stock Exchange or any
other national securities exchange; provided, however, that either party may
disclose the general nature of this Agreement and their business relationship.
In addition, AE may identify Customer as a user of AE’s services and either
party may issue media releases, public announcements and public disclosures
relating to this Agreement or its subject matter, including promotional or
marketing material, subject to the consent of the other party, not to be
unreasonably withheld.

 



--------------------------------------------------------------------------------



 



     11.9 Expenses. Each party shall pay all of its own costs and expenses
incurred or to be incurred by it in the negotiation and preparation of this
Agreement.
     11.10 No Dependence. AE acknowledges and agrees that Customer is not
responsible for knowing AE’s dependence on revenues from sales to Customer in
proportion to AE’s revenues from other customers and AE agrees to release, hold
harmless and indemnify Customer from any and all claims and liabilities relating
to AE’s financial stability or AE’s loss of business or profits from other
customers which may result from Customer’s termination of this Agreement for any
reason whatsoever.
     11.11 Entire Agreement. This Agreement, together with the Schedules
attached hereto and any SOWs, sets forth the entire agreement and understanding
of the parties and supersedes any and all prior written and oral agreements
between the parties with respect to the subject matter hereof.
     11.12 Amendments. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by both parties.
     11.13 Headings. The subject headings of the articles, sections and
subsections of this Agreement are included only for purposes of convenience, and
shall not affect the construction or interpretation of any of its provisions.
     11.14 No Third Party Beneficiaries. Except for the rights of Mediaspectrum
as it pertains to the Mediaspectrum Software as specified on Exhibit 1.1(c)
attached hereto, this Agreement is not made for the benefit of any person, firm,
corporation or association other than the parties hereto and the parties do not
intend to confer any rights or benefit hereunder on any person, firm or
corporation other than the parties hereto; nor shall any person, firm or
corporation be allowed to claim any rights or benefits.
     11.15 Waivers. The failure of either party to insist upon or enforce strict
performance by the other party of any provision of this Agreement, or to
exercise any right under this Agreement, shall not be construed as a waiver or
relinquishment of such party’s right to enforce any such provision or right in
any other instance.
     11.16 Severability. In the event that any provision of the Agreement
conflicts with the law under which the Agreement is to be construed, or if any
such provision is held invalid by an arbitrator or tribunal with jurisdiction
over the parties to the Agreement, such provision shall be deemed to be restated
to reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the remainder of the Agreement shall remain
in full force and effect.
     11.17 Survival. To the extent that provisions in this Agreement impose
obligations that by their terms extend beyond the duration of this Agreement,
such provisions shall survive termination or expiration of this Agreement as
necessary to affect their purposes.

 



--------------------------------------------------------------------------------



 



     11.18 Assignment. Neither party may assign or otherwise transfer this
Agreement or any SOW or any rights or obligations hereunder or thereunder, in
whole or in part, other than to a successor entity in the event of merger,
consolidation, transfer, sale, “roll-up,” stock purchase or public offering of
stock or the sale of substantially all of the assets, without the other party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, provided, however that if any of Customer’s affiliates who have
executed an SOW or any Newspaper owned by Customer or any such affiliate is
sold, transferred or otherwise acquired by another party, Customer shall have
the right, upon prior written notice to AE but without the consent of AE, to
assign or otherwise transfer this Agreement or any SOW and the rights and
obligations hereunder and thereunder, in relevant part, to any such acquiror.
Notwithstanding anything in this Section 11.18 to the contrary, Customer shall
not have the right to assign its rights to the use of the Mediaspectrum Software
unless such assignment is consented to by Mediaspectrum as specified on
Exhibit 1.1(c) attached hereto.
     11.19 Binding Effect; Counterpart and Facsimile Signatures. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and together
constitute the same instrument. Facsimile signatures shall have the same legal
effect as original signatures.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above.

                      THE SUN-TIMES COMPANY       AFFINITY EXPRESS, INC.    
 
                   
By:
  /s/ Cyrus F. Freidheim, Jr.         By:   /s/ David McTarnaghan    
 
                   
 
                   
Name:
  Cyrus F. Freidheim, Jr.         Name:   David McTarnaghan    
 
 
 
         
 
     
Title:
  President & CEO         Title:   President, Ad Services    
 
 
 
         
 
     

 